DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 28 October 2020 has been entered in full.  Claims 1-19 are cancelled.  Claims 20-39 are added.
Claims 20-39 are pending and under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 August 2021 and 28 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  It is noted that reference #34, UniProt Accession No. P10039 on the 9-page IDS of 28 October 2020 was not considered by the Examiner and lined through.  A copy of the published sequence could not be located in the application file. 

Claim Objections
1.	Claims 25, 29, and 31 are objected to because of the following informalities:  
1a.	In claim 25, line 3, after the phrase “active toxin of bacterial origin or fragments thereof”, the duplicate recitation of “origin or fragments thereof” should be deleted.

1c.	In claim 31, in line 5, the duplicate phrase “a radioactive isotope,” should be deleted.  The first recitation of this phrase is in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2a.	Regarding claim 27, the phrases in parentheses “(from Pseudomonas aeruginosa)” in line 3 and “(PAPI, PAPII, and PAP-S)” in lines 4-5 render the claim indefinite because it is unclear whether the limitations in the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
2b.	Claim 29 recites the limitation "the CD137-binding FN3 domain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 20, 23, 24, from which claim 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,611,823 in view of in view of Hastewell et al. (US 2011/0038866; cited on the IDS of 10/28/2020), Jacobs, S. (US 2011/0274623; cited on the IDS of 10/28/2020), Hackel et al. (US 2014/0271467 (cited on the IDS of 8/30/2021)), and McCracken, M.N. (2014, Non-invasive monitoring of hematopoietic reconstitution and immune cell function through Positron Emission Tomography. (Doctoral dissertation, University of California, Los Angeles).  Retrieved from Proquest Dissertations and Theses. (Thesis No. 3633653; ProQuest Document ID 1611185390); cited on the IDS of 8/30/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same fibronectin type III (FN3) domains that specifically bind to CD137.
	Claims 20 and 21 of the instant application is directed to a protein comprising an amino acid sequence that is at least 90% or 95% identical to a sequence selected from the group consisting of SEQ ID NOs: 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, and 224.  


	Jacobs et al. disclose that specific substitutions in the consensus sequence of FN3 (SEQ ID NO: 16) may include, for example, N46V, E14P, E86I, and L17A (page 1, [0009]). Jacobs et al. teach that specific substitutions are selected for inherent thermal and chemical stability (page 1, [0009]).  	
Hastewell et al. teach Fn3-based binding molecules that specifically bind to a target antigen, and thus, can be used in a variety of therapeutic and diagnostic applications (page 1, [0006]).  Hastewell et al. also teach an Fn3-based binding molecule comprising an Fn3 domain, wherein at least one amino acid in one or more of the bottom AB, CD, EF loop regions or the C-terminus of the Fn3 domain are altered compared to a wild-type Fn3 domain (SEQ ID NO: 1) to create a non-Fn3 binding sequence which binds to a specific target (page 1, [0009]; page 2, [0011]). Hastewell et al. teach that the invention provides conjugates comprising the Fn3-based binding molecule linked to one or more non-Fn3 moieties (page 7, [0083, 0087]; page 8, [0094]).  Hastewell et al. indicate that the Fn3-binding molecules may conjugated to molecules including daunomycin, doxorubicin, diphtheria toxin, ricin, and radioactive isotopes (such as iodine131 and yttrium90) (page 7, [0083-0087]; page 8, [0092-0095]; page 9, [0096]).  
Hackel et al. also teach labeled probes comprising (i) a fibronectin type 3 domain (FN3) that binds to the extracellular peptide loop (amino acids 165-185) of human CD20 and (ii) one or 64Cu (page 6, [0062]; page 8, [0087]).  Hackel et al. disclose that the radiolabel is chelated with the FN3 sequence using a chelator (such as DOTA, NOTA, TETA, EDTA, and DTPA) (page 6, [0064]; page 10, [0098-0099]; “64Cu-Do-FN3”).  It is well known in the prior art that chelating agents are used as a linker to label a protein of interest (i.e., FN3) with one or more metal groups (see McCracken (page 19 through the middle of page 20); see also Hackel et al., page 10, [0098]). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the FN3 domain that specifically binds to CD137 of the ‘823 claims by introducing specific substitutions as taught by Jacobs et al. and conjugating/complexing heterologous molecules (such as daunomycin, doxorubicin, diphtheria toxin, ricin, and radioactive isotopes) to the FN3 domain by linkers and a chelating agent, as taught by Hastewell et al. and Hackel et al. The person of ordinary skill in the art would have been motivated to make those modifications to (i) impart additional diagnostic, therapeutic, or physiochemical properties (such as increased stability and shelf-life) to the Fn3-based binding molecule and (ii) to generate a low molecular weight protein scaffold that has strong binding affinity and higher contrast imaging, thus balancing rapid clearance from blood and background tissues while having enough surface area for in vivo targeting specificity (see Jacobs et al. (page 1, [0009]); Hastewell et al., page 7, [0083]; Hackel et al., page 9, [0089-0090]).  The person of ordinary skill in the art reasonably would have expected success because similar modified and conjugated FN3 scaffolds that bind other protein targets were already being successfully generated at the time the invention was made (see Jacobs et al. (Examples 1-4); Hastewell et al.; Hackel et al., page 9, 0089-0090; page 10, [0098-0099].  


Conclusion
	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
20 September 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647